DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:  “is” should be inserted between “module” and “communicatively” in line two of the claim.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s), there associated functions being omitted, is/are: 
Claim 1:
“an electronics module component…configured to facilitate assessing hydration of a wearer based on signal from said at least one biochemical sensor and said electronic circuitry”
Claim 9:
“ an analog-to-digital signal module”
Claim 12:
“ control module…configured to wirelessly communicate with a mobile computing device”
	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent. See MPEP 2173. Claims invoking § 112(f) must have some structure to "avoid pure functional claiming.” Aristocrat Techs. Australia Pty Ltd. v. Int'l Game Tech., 521 F.3d 1328, 1333 (Fed. Cir. 2008). For a computer-implemented means plus function claim limitation invoking § 112(f), the corresponding structure must be more than simply a general purpose computer or microprocessor because these components can be programmed to perform very different functions in very different ways. Id. The structure must include the algorithm needed to transform the general purpose computer or microprocessor into a structure that is a special purpose computer. Id. at 1338. 
A rejection under § 112(b) is appropriate if the specification discloses no corresponding algorithm associated with a computer or microprocessor. Id. at 1337-38. The specification must explicitly disclose the algorithm, and simply reciting the claimed function in the specification will not be a sufficient disclosure for an algorithm. Blackboard, Inc. v. Design2Learn, Inc., 574 F.3d 1371, 1384 (stating that language that simply describes the function to be performed describes an outcome, not a means for achieving that outcome).

Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (Examiner notes that such an amendment may be introduced that changes “control unit” to “processor”); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-8, 13, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by an article entitled “A wearable patch for continuous monitoring of sweat electrolytes during exertion” by Alizadeh et al. (“Alizadeh”).
As to claim 1, Alizadeh discloses a wearable sweat sensing device comprising: a sweat patch component comprising: 
a sweat biochemical sensor patch comprising: 
	a substrate defining a hole therethrough (see Fig 3a – collection volume); 
	at least one biochemical sensor printed on said substrate (see Fig 3c – sensor; see also pp. 2633-34); and 
Next, a second patterned adhesive layer defines the fluidic channel which carries sweat from the inlet past the sensor chip towards the wick on the downstream side (see Fig. 3-b).”); 
a wick downstream from said capture wick and separated from said capture wick by a gap, said wick configured to channel sweat received via said capture wick (see Fig 3c – pre-wick and wick are located on different layers and thusly separated, forming a gap between the upstream pre-wick and the downstream wick); and 
electronic circuitry disposed against at least one face of said wick, wherein an electronic response of said electronic circuitry changes as sweat flows through said wick (see Fig 3c-d and 4 – contacts providing signals via ISE Holder); and 
an electronics module component communicatively coupled to said sweat patch component, said electronics module component configured to facilitate assessing hydration of a wearer based on signals from said at least one biochemical sensor and said electronic circuitry (see Fig 4).  
As to claim 2, Alizadeh further discloses wherein the gap facilitates ensuring said capture wick is completely wetted by sweat before sweat is channeled to said wick (see Fig 3a-d – layered pre-wick will only transport fluid to wick after it is accumulated therein).  
As to claim 3, Alizadeh further discloses wherein the electronic response of said electronic circuitry to the presence of sweat is measurable as a change in at least one of resistance, potential, and capacitance (see Fig 5a-c).  

As to claim 8, Alizadeh further discloses wherein said electronics module component is reusable, and wherein said sweat patch component is disposable (see p. 2640 – “This device is composed of a highly flexible, disposable sensor/ microfluidics module and a reusable electronics module, making it highly adaptable and suitable for continuous Na+ and K+ balance assessment during athletic or military training applications.”).  
As to claim 13, see above treatment of claim 1.
As to claim 17, Alizadeh discloses a sweat patch component for a wearable sweat sensing device, said sweat patch component comprising: 
a sweat biochemical sensor patch comprising: 
a substrate defining a hole therethrough (see Fig 3a – collection volume); 
at least one biochemical sensor printed on said substrate (see Fig 3c – sensor; see also pp. 2633-34); and 
a capture wick extending across said at least one biochemical sensor and including a tip that extends through the hole defined through said substrate to reach the skin of a wearer, said capture wick configured to channel sweat from the skin of the wearer across said at least one biochemical sensor (see pp. 2636 – “Next, a second patterned adhesive layer defines the fluidic channel which carries sweat from the inlet past the sensor chip towards the wick on the downstream side (see Fig. 3-b).”); 
a wick downstream from said capture wick and separated from said capture wick by a gap, said wick configured to channel sweat received via said capture wick (see Fig 3c 
electronic circuitry disposed against at least one face of said wick, said electronic circuitry comprising first and second conductive traces, and a plurality of water-soluble resistors extending between said first and second conductive traces (see Fig 3c-d and 4 – contacts providing signals via ISE Holder).  
As to claim 18, Alizadeh further discloses wherein said at least one biochemical sensor comprises an ion-selective electrode (see p. 2634).  
As to claim 19, Alizadeh further discloses wherein the gap facilitates ensuring said capture wick is completely wetted by sweat before sweat is channeled to said wick (see Fig 3a-d – layered pre-wick will only transport fluid to wick after it is accumulated therein).  
As to claim 20, Alizadeh further discloses sweat patch component in accordance with Claim 17, wherein said sweat patch component has a multi-layer structure (see treatment of claim 19).
Claim(s) 9-12 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by an article entitled by Alizadeh as evidenced by an article entitled “‘Sweatch’: A Wearable Platform for Harvesting and Analysing Sweat Sodium Content” by Glennon et al. (“Glennon”).
As to claim 9, Alizadeh indicates that the electronics component is provided by Shimmer and cites Glennon. Glennon provides evidence that such Shimmer devices feature 
an analog-to-digital signal module component coupled to said sweat patch component; and 

As to claim 10, Glennon further evidences that Alizadeh discloses wherein said analog-to-digital signal module communicatively coupled to said control module using a cable (see Fig 4(b)).  
As to claim 11, Glennon further evidences that Alizadeh discloses wherein said analog-to-digital signal module is in wireless communication with said control module (see Fig 5, element 6 showing a Bluetooth module that is capable of communicating converted digital signal to an external control module).  
As to claim 12, Glennon further evidences that Alizadeh discloses wherein said control module is configured to wirelessly communicate with a mobile computing device (see treatment of claim 11).  
As to claims 14-16, see above treatment of claims 9-12.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alizadeh in view of US 2018/0263539 A1 to Javey et al. (“Javey”).
As to claims 5-6, it is unclear that Alizadeh discloses wherein said electronics module component comprises individual high-impedance amplifier circuits for electrolytes measured using said at least one biochemical sensor or wherein said electronics module component comprises high-impedance amplification circuity and a multiplexing digital-to-analog converter (DAC), allowing for switching between inputs on a time-defined basis.  
However, in a related invention, Javey discloses an electronics module component comprising high high-impedance amplification circuity and a multiplexing digital-to-analog  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the wearable sweat sensing device of Alizadeh with the electronics features of Javey in order to achieve the predictable result of producing multiple signals indicative of sweat analytes in real-time.
Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and are cited in the appended Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081. The examiner can normally be reached M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered 





/ERIC J MESSERSMITH/            Primary Examiner, Art Unit 3791